DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive.  The arguments related to the amended parts of the independent claims are addressed in the rejection below.
	
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim(s) 1-11, 15-18 and 22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KUO et al. (US 2020/0404312) hereinafter “KUO”.
As per claim 1, KUO discloses a method of video encoding, executable by a processor, the method comprising: 
receiving image data corresponding to a video frame (fig. 1 shows that image data is received by encoder 100); 
when the received image data has a structure in which a luma component is partitioned separately from a chroma component (for instance as shown in fig. 102; see also paragraph 0708), determining a luma partition type of the luma component (fig. 3; paragraph 0710, the determination of whether a luma VPDU is to be split may be made based on a quad-tree split depth of the luma blocks of the VPDU. As illustrated, the quad-tree split depth of the luma blocks of VPDU0 are larger than 1, so, with reference to process 1000 of FIG. 97, when decoding a block of VPDU0, chroma samples may be predicted using luma samples. In contrast, the quad-tree split depth of the blocks of VPDU1 are smaller than or equal to 1, so, with reference to process 1000 of FIG. 97, when decoding a block of VPDU0, chroma samples may not be predicted using luma samples. Other split depth values may be employed to determine whether a luma VPDU may be split) and disabling a chroma-from-luma mode for a chroma block associated with the received image data when the determined luma partition type (figs. 2-3; paragraph 0708, determining whether a current VPDU may predict a block of chroma samples using luma samples based on whether a luma VPDU is to be split into blocks…luma VPDU0 is to be split into blocks, and luma VPDU1 is not to be split into blocks. Thus, with reference to process 1000 of FIG. 97, chroma samples of VPDU0 may be predicted using luma samples, and chroma samples of VPDU1 may not be predicted using luma samples; paragraph 0710, the determination of whether a luma VPDU is to be split may be made based on a quad-tree split depth of the luma blocks of the VPDU. As illustrated, the quad-tree split depth of the luma blocks of VPDU0 are larger than 1, so, with reference to process 1000 of FIG. 97, when decoding a block of VPDU0, chroma samples may be predicted using luma samples. In contrast, the quad-tree split depth of the blocks of VPDU1 are smaller than or equal to 1, so, with reference to process 1000 of FIG. 97, when decoding a block of VPDU0, chroma samples may not be predicted using luma samples. Other split depth values may be employed to determine whether a luma VPDU may be split) associated with a superblock node (CTU partitions shown in fig. 2; paragraph 0188, A CTU is also referred to as a super block) is one of a vertical partitioning type, a horizontal partitioning type, an L-Type partitioning type, a T-Type partitioning type, or a ternary partitioning type (see the partition of VPDU1 of luma sample in fig. 110; paragraph 0719, The blocks of VPDU1 violate all four conditions, and thus chroma samples of VPDU1 will be predicted without using luma samples) without consideration of a chroma partition type (It is clear from the paragraphs 0708 and 0710, that chroma partition type is not considered in determining whether a current VPDU may predict a block of chroma samples using luma samples, only quad-tree partitioning type associated with luma VPDU is considered; see also fig. 97 which shows S1004 is based on S1002 without considering chroma partition type) associated with the superblock node (CTU partitions shown in fig. 2; paragraph 0188, A CTU is also referred to as a super block),
As per claim 2, KUO discloses the method of claim 1, wherein the chroma-from-luma mode is disabled based on a height or a width for a luma block associated with the received image data being greater than a predefined threshold value (paragraphs 0711-0712).  
As per claim 3, KUO discloses the method of claim 1, wherein the chroma-from-luma mode is disabled based on a height or a width for the chroma block associated with the received image data being greater than a predefined threshold value (paragraphs 0711-0712).  
As per claim 4, KUO discloses the method of claim 1, wherein the chroma-from-luma mode is disabled when on the determined  luma partition type is a vertical partitioning type (vertical ternary split related to luma VPDU as taught in paragraphs 0716-0717).  
As per claim 5, KUO discloses the method of claim 4, wherein the vertical partitioning type comprises one or more of vertical binary partitioning, vertical T-type partitioning, and vertical ternary tree partitioning (paragraph 0717; claim 31).  
As per claim 6, KUO discloses the method of claim 1, wherein the chroma-from-luma mode is disabled based on a height or a width for a luma block associated with the received image data being greater than a first predefined threshold (paragraphs 0711-0712) and a transform partitioning depth being greater than or equal to a second threshold value (paragraph 0721, when a determined number of quad divisions are not applied to the VPDU in at least one VPDU in the CTU…CCLM may be disabled in all the VPDUs in the CTU).  
As per claim 7, arguments analogous to those applied for claim 1 and claim 2 or 3 are applicable for claim 7.  
As per claim 8, KUO discloses the method of claim 7, wherein T1 is set equal to 64 and T2 is set equal to 32 (paragraph 0718).  
As per claim 9, KUO discloses the method of claim 7, wherein T3 is set equal to 64 (paragraph 0718) and DO is set equal to 2 (paragraph 0710, the quad-tree split depth of the blocks of VPDU1 are smaller than or equal to 1, so, with reference to process 1000 of FIG. 97, when decoding a block of VPDU0, chroma samples may not be predicted using luma samples. Other split depth values may be employed to determine whether a luma VPDU may be split. Paragraph 0718, Chroma VPDU1 has a chroma quad-tree split depth of 2, and the blocks are split into blocks smaller than 32.times.32, thus chroma samples for VPDU1 will be predicted without using luma samples).  
As per claim 10, KUO discloses the method of claim 7, wherein T1 is set equal to 64 and the chroma-from-luma mode is disabled for the chroma block when a luma block at a 64-by-64 node is not quad-tree split or none-split (paragraphs 0718-0719).  
As per claim 11, KUO discloses the method of claim 7, wherein T1 is set equal to 64 and the chroma-from-luma mode is disabled for chroma block when a luma block at a 64-by-64 node is not quad-tree split, horizontal binary split, or none-split (paragraphs 0718-0719).  
As per claim 15, KUO discloses the method of claim 7, wherein T1 is set equal to 64 (paragraph 0718) and the chroma-from-luma mode is disabled for chroma block when a luma block at 64-by-64 node is ternary tree partitioned (ternary tree partitioned as taught in paragraph 0717 and claim 31).  
As per claim 16, KUO discloses the method of claim 7, wherein the chroma-from-luma mode is disabled for chroma block when a super block size is equal to or greater than 128-by-128 (fig. 103) and the determined luma partition type at the super block node is not a quad-tree partition type (paragraph 0710, the quad-tree split depth of the blocks of VPDU1 are smaller than…1, which means no quad-tree split…, chroma samples may not be predicted using luma samples; paragraph  0721, when a determined number of quad divisions are not applied to the VPDU in at least one VPDU in the CTU, for example, the head VPDU of the CTU in the scan order, CCLM may be disabled in all the VPDUs in the CTU; paragraph 0714, Luma VPDU1, however, has a quad-tree split depth which is not greater than or equal to 2, so one of the conditions is not satisfied, and chroma samples for chroma VPDU1 will be predicted without using luma samples).  
As per claim 17, KUO discloses the method of claim 7, wherein the chroma-from-luma mode is disabled for the chroma block when a super block size is equal to or greater than 128-by-128 (fig. 103) and the determined luma partition type at the super block node is a vertical binary partition type or a ternary partition type (paragraph 0717, The conditions are not satisfied for the upper 16.times.32 block of VPDU1, because there is further vertical ternary split, and the chroma samples of the upper 16.times.32 block of VPDU1 will be predicted without using luma samples).  
As per claim 18, KUO discloses the method of claim 7, wherein the chroma-from-luma mode is disabled for the chroma block (paragraph 0708, chroma samples of VPDU1 may not be predicted using luma samples) when a super block size is less than 128-by-128 (fig. 102 shows a block of 128x128), the determined luma partition type at the super block node is a partition type other than a horizontal partition type, and the 128-by-64 block is a partition type that is a vertical binary partition type (as shown in fig. 102, the block including luma VPDU0 and luma VPDU1, which 1028x64, is partitioned in a vertical binary split between luma VPDU0 and luma VPDU1, that is different from a horizontal binary split).  
As per claim 22, arguments analogous to those applied for claim 1 are applicable for claim 22; in addition KUO discloses a computer system for encoding video data, the computer system comprising: one or more computer-readable non-transitory storage media configured to store computer program code; and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code (paragraphs 0204 and 0726-0727).  
As per claim 23, arguments analogous to those applied for claim 22 are applicable for claim 23.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUO et al. (US 2020/0404312) in view of Chen et al. (“An overview of Core Coding Tools in the AV1 Video Codec”) cited in IDS, hereinafter “Chen”.
As per claim 12, KUO discloses the method of claim 7, wherein T1 is set equal to 64 and the chroma-from-luma mode is disabled for chroma block when a luma block at 64-by-64 node is partitioned (paragraph 0718, whether a luma split threshold condition of 64.times.64 is satisfied (e.g., when the luma size is 64.times.64, the block is not split), which means that when the luma block at 64-by-64 node is partitioned, the condition is not satisfied and the chroma samples for VPDU1 will be predicted without using luma samples); however, KUO does not explicitly disclose partitioning using Left T-Type or Right T-Type partitioning.
In the same field of endeavor, Chen discloses in AV1 different partitions are introduced including left T-type, right T-type, horizontal four partition or vertical four partition (see fig. 1).
KUO and Chen are in the same field of endeavor and both teach all the claimed features; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed features using known techniques to yield predictable results.  It is a matter of design choice for the inventor to choose the type of partitions, from all other type of partitions that are within the coding standard, for the intended purpose of the invention.
As per claims 13-14, arguments analogous to those applied for claim 12 are applicable for claims 13-14.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 10:00am-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482